Citation Nr: 0115346
Decision Date: 06/04/01	Archive Date: 07/18/01

Citation Nr: 0115346	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  94-29 167	)	DATE JUN 04, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis of the spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

The issue of entitlement to service connection for 
tuberculosis of the spine was previously considered by the 
Board of Veterans' Appeals (Board) in decisions dated in 
April 1977, September 1980, February 1982, July 1985, August 
1987 and December 1989.  This matter was most recently before 
the Board on appeal from a December 1993 rating action of the 
New York, New York  Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the veteran had 
not presented sufficient evidence to reopen the previously 
denied claim.    

The veteran disagreed with that determination and perfected 
an appeal to the Board.  In a decision dated September 23, 
1998, the Board found that new and material evidence had not 
been presented and the claim was not reopened.  In August 
2000, pursuant to 38 U.S.C.A. § 7103 (West 1991 & Supp. 
2000), and by direction of the Vice Chairman of the Board, 
reconsideration of the September 1998 decision was ordered.  
Thus, the case is now before an enlarged panel.  The 
reconsideration decision, once promulgated, will replace the 
September 1998 decision and will constitute the final 
decision by the Board in this regard.  38 U.S.C.A. § 7103.  


FINDINGS OF FACT

Evidence received since a December 1989 Board decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not new, but rather it is cumulative, redundant 
and not so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The December 1989 Board decision, which determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim, is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).  

2.  Evidence submitted since the December 1989 Board decision 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a December 1953 rating action, the veteran's original 
claim of entitlement to service connection for non-pulmonary 
tuberculosis, to include spinal tuberculosis, was denied 
noting that the condition was not present within three years 
from the appellant's date of discharge.  In an April 1977 
decision, the Board confirmed a July 1975 RO decision which 
denied the veteran's attempt to reopen the claim of service 
connection for "a back condition."  Evidence considered at 
that time included the veteran's service medical records, VA 
treatment reports and statements from the veteran and 
treating physicians.  It was noted that service medical 
records were silent for complaints or findings referable to 
tuberculosis or any back pathology.  

VA treatment records included an April 1952 final summary 
hospitalization report which noted that the veteran had first 
become ill in "the spring of 1950," when he noticed the 
onset of weakness, later associated with chest pain, cough 
and production of moderate amounts of sputum.  With the 
progression of symptoms, the veteran was admitted to the 
hospital in October 1950.  Admission testing included a 
negative tuberculin, but bilateral hilar adenopathy.  
Tubercle formation was noted on liver biopsy.  A diagnosis of 
sarcoidosis was made.  The veteran received cortisone therapy 
until his discharge from the hospital in February 1951.  
Within days of discharge, the veteran noted the onset of back 
pain, followed by headache and fever.  He was readmitted to 
the hospital where x-ray studies undertaken in March 1951 
revealed a destructive lesion of the right lateral aspect of 
L2.  
(Note-no abnormalities had been seen on X-ray study in 
February 1951.)  Later that same month, the lytic process had 
progressed.  PPD testing was positive.  An orthopedic 
consultation yielded a recommendation of immediate spinal 
fusion for the diagnosis of Pott's abscess; that operation 
was conducted in May 1951.  In March 1952, the veteran was 
diagnosed as having a tuberculous epididymitis of the 
epididymis and later underwent a right epididymectomy.  At 
discharge, the veteran was asymptomatic and recent x-rays 
revealed no destructive process in the spine.  The final 
diagnoses included tuberculosis of the second lumbar vertebra 
and tuberculous abscess in the right epididymis.   

A 1954 VA hospitalization summary report noted that the 
veteran had developed definite tuberculosis of the spine and 
epididymitis in 1951.  Discharge diagnoses included 
tuberculosis of dorsal vertebra,

Also of record in April 1977 was a March 1954 statement from 
Polly Ann Prince, M.D., who reported that the veteran had 
been treated by another physician, now deceased, from 
September 1946 through December 1948, for attacks of coryza, 
moderately severe anemia, migraine headaches and severe back 
pain.  In a May 1955 statement, Dr. Prince reported that the 
veteran had had symptoms referable to his back "during the 
three year limit required by law to establish a service 
connected disability."  Although he had initially been 
treated by another physician, those records were now in Dr. 
Prince's possession.  

In October 1955, a VA physician reviewed chest x-rays 
included in the veteran's service medical records and 
concluded that pulmonary tuberculosis was not shown on either 
the induction or separation films. 

In a December 1967 statement, Arthur H. Sadler, M.D., noted 
that the veteran was first seen in August 1967 for back pain, 
determined to have been the result of a severe low back 
strain; there was no evidence of persistent chronic 
inflammatory disease.  

In an April 1968 New York State Medical Report a history of 
spinal surgery in 1951 for a tubercular spondylitis was 
noted.

The April 1977 Board decision also included consideration of 
a January 1974 statement from Peter A. Fauci, M.D., who 
stated that he had seen the veteran in December 1946 for 
complaints of low back pain and those complaints continued.  
Dr. Fauci noted that surgery was performed at a VA facility 
in 1951.  In March 1975, Dr. Fauci indicated that he had been 
retired for many years and his records had been lost or 
mislaid, but he "definitely recall[ed] treating [the 
veteran]" from December 1946 through 1951.

The report of an April 1968 VA examination included a 
diagnosis of back condition, post-operative residuals of 
fusion "apparently" for tuberculosis of the spine. 

A February 1975 VA hospital summary report included diagnoses 
of Pott's disease (tuberculosis) of the spine, by history, 
and degenerative joint disease of the cervical and lumbar 
spine.  There was no evidence of active spinal tuberculosis.  

Upon review of the record, the Board concluded in 1977 that 
there was no clinical data showing a diagnosis of 
tuberculosis or back pathology during service.  The Board 
further noted that the earliest manifestation of tuberculosis 
was clinically documented in 1950, more than three years 
after separation from service.

The veteran made numerous attempts to reopen the claim and, 
in September 1980, February 1982, December 1985, April 1987 
and December 1989, the Board found that new and material 
evidence sufficient to reopen the claim had not been 
presented.  In those decisions, the Board found that the 
veteran had not submitted any contemporaneous documentation 
showing evaluation and treatment for spinal tuberculosis in-
service or within three years thereof.    

In addition to duplicating the evidence already of record, 
newly submitted evidence considered by the Board in those 
decisions included letters from Dr. Fauci dated in November 
1978 and April 1979.  In an October 1979 statement Dr. Fauci 
again reported a history of treating the veteran in 1946 for 
back pain, and he further noted that testing in July and 
August 1947 showed tuberculosis of the spine.  The October 
1979 statement also records Dr. Fauci's recollection that he 
had seen the veteran in 1946, and Dr. Fauci seemed to 
indicate that the appellant had a positive tuberculin test at 
that time.  

In an April 1981 statement, Dr. Sadler indicated that, from 
documents collected and history provided by the veteran, it 
appeared that the veteran's spinal tuberculosis was service 
related.  

In January 1984, Stanley Hoppenfeld, M.D., reviewed 
correspondence from Dr. Fauci which referred to diagnosis and 
treatment of tuberculosis of the spine in 1946 and offered 
the opinion that the veteran did have evidence of 
tuberculosis within three years of separation from service.  
Dr. Hoppenfeld also referred to a May 1945 myelogram which 
did not reflect a finding of tuberculosis; however, Dr. 
Hoppenfeld further noted that in the earliest stages of 
tuberculosis, it would not show on a myelogram.

In September 1984, Dr. Fauci wrote that most of his records 
were mislaid or lost.

Evidence associated with the claims folder since the December 
1989 Board decision included copies of VA treatment records, 
statements from the veteran, both written and offered as 
testimony at personal hearings, and statements from 
physicians. 

Duplicate evidence included copies of the veteran's service 
medical records; a VA hospital summary pertaining to long 
term care provided in 1953 and 1954; Dr. Hoppenfeld's January 
1984 statement; Dr. Fauci's January 1974, November 1978  and 
October 1979 statements; Dr. Prince's March 1954 statement 
and Dr. Sadler's April 1981 statement.

The veteran also submitted a March 1993 statement from Keith 
S. Edwards, M.D., who noted that he was presently treating 
the veteran.  Dr. Edwards further noted that the veteran had 
reported a history of treatment for Pott's disease in 1946, 
with an additional diagnosis of tuberculous epididymitis.  
Dr. Edwards concluded that "[t]his diagnosis was made within 
three years of his discharge from the service."

In written statements and personal testimony, the veteran has 
reiterated his claim that his current back complaints are 
related to service.  He also argued that the Board is now 
required to accept the previously considered statements of 
treating physicians under the reasoning of Hanson v. 
Derwinski, 1 Vet. App. 512 (1991). 

II.  Analysis

Where there is a prior final Board decision, the claim may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Evidence submitted since December 1989 includes duplicate 
copies of previously considered VA and private medical 
records and physicians' statements.  Because these documents 
are duplicative, they are not "new," and do not provide an 
evidentiary predicate upon which to reopen the claim, either 
by themselves or when read with the other evidence of record.  

Dr. Edwards' March 1993 statement is not new because it is 
cumulative and redundant of previously available medical 
evidence based on a faulty history.  (See, e.g., the 
previously rejected opinions of Dr. Fauci.)  Moreover, Dr. 
Edwards' statement is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The statement from Dr. Edwards is cumulative of the evidence 
in the record at the time of the Board's prior disallowance 
because it repeats what was previously known, that is, the 
veteran's self reported history includes an assertion that 
Pott's disease, i.e., tuberculosis of the spine, was incurred 
within the postservice presumptive period under 38 U.S.C.A. § 
1112 (West 1991).  There is, however, absolutely no 
indication that Dr. Edwards' statement, which was first 
presented 47 years following the appellant's separation, was 
based on anything more than the veteran's self recitation of 
his medical and service background.  Additionally, it is 
conspicuous that Dr. Edwards does not cite to any 
contemporaneously recorded evidence that would place the 
onset of tuberculosis within the postservice presumptive 
period, and he does not address contrary contemporaneously 
created evidence.  Consequently, although Dr. Edwards may 
have examined the claimant, there is no indication that he 
formed his opinion on a basis separate and apart from the 
appellant's own recitation of his medical and service 
background.  As an opinion based on an inaccurate factual 
premise has no probative value, Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993), we find that Dr. Edwards' opinion does 
not constitute new and material evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Although the veteran has continued to express his belief that 
his current back complaints are related to service, as a lay 
person he is not competent to offer an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, his contentions and arguments do not provide a basis 
upon which to reopen the previously denied claim. 

In light of the foregoing, the evidence submitted since the 
December 1989 Board decision is not "material" for purposes 
of reopening a claim.  The claim is therefore not reopened.

In reaching this decision the Board notes the veteran's 
contention that the duplicative physicians' statements must 
now be considered legally significant under the decision in 
Hanson.  In Hanson, the United States Court of Appeals for 
Veterans Claims held that an appellant is entitled to service 
connection where he submits supportable medical opinion of an 
etiological relationship that is unrebutted by other medical 
opinion of record.  Significantly, however, the Board is not 
challenging the honesty of Dr. Edwards.  Rather, the Board 
finds that Dr. Edwards' statement, like multiple other 
physician statements of record, is based on an inaccurate 
history related by the veteran alone.  There is no additional 
medical skill underlying Dr. Edwards' opinion that brings new 
significance to the sum total of the evidence.  Moreover, 
unlike the decision in Paller v. Principi, 3 Vet. App. 535, 
538 (1992), it is well to note that this case does not 
involve a question of a split in scientific opinion, and 
unlike Paller there is no indication that Dr. Edwards formed 
his opinion apart from the appellant's recitation of a faulty 
clinical history.  Hence, the Hanson opinion does not serve 
to provide a legal basis to reopen this claim.  Reonal. 

The Board also considered whether this case should be 
remanded for consideration consistent with Hodge because in 
the rating decision on appeal the RO utilized the now invalid 
test for materiality detailed in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board finds, however, that a remand to 
the RO for consideration consistent with Hodge and the 
applicability of Bernard v. Brown, 4 Vet. App. 384 (1993) is 
unnecessary.  In explaining the basis of its decision, the RO 
did not indicate that the basis for its determination was a 
finding that additional evidence failed to raise a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the prior outcome."  Rather, the essence of the RO's 
denial was that the veteran failed to present new evidence.  
We agree with that conclusion.  Thus, the denial of the claim 
was not based upon the now-invalid Colvin test for 
materiality.  As such, remand so that the RO could apply the 
Hodge standard would serve no useful purposes.  Vargas-
Gonzalez v. West, 12 Vet. App. 321, 327 (1999); Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).  

The Board additionally considered the fact that in November 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
law provides, in pertinent part, that:

Nothing in (38 U.S.C. § 5103A) shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C. § 
5108).
 
Id. at § 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 
U.S.C. § 5103A).  

Significantly, however, the Board finds that there is no duty 
to order further development in this case as the appellant 
has not identified any evidence that is not already of 
record.  Finally, remanding the case to conduct yet another 
VA examination in order to address the question whether there 
is a nexus between the appellant's service and tuberculosis 
of the spine would, under the Hodge test, result in an 
automatic reopening of this claim regardless whether the 
opinion favored or opposed the position taken by the 
appellant because such an opinion would necessarily be 
material.  That every veteran be reexamined following a claim 
to reopen could not have been the intent of the framers of 
the Veterans Claims Assistance Act of 2000 in light of their 
decision to include the proviso at § 3(a).  Rather, the Board 
finds that Congress intended to require that claimants first 
present new and material evidence before any additional duty 
to assist is triggered.

Finally, because appellant has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
is not applicable in this case.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence to reopen the claim of service 
connection tuberculosis of the spine has not been submitted.  
The appeal is denied.


			
	DEREK R. BROWN	L. W. TOBIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals
	


		
STEPHEN L. WILKINS
Member, Board of Veterans' Appeals, dissenting
					

DISSENT

I respectfully disagree with the majority's holding that the 
March 1993 letter from Keith S. Edwards, M.D., is not new and 
material.  

As noted in the majority's decision, in December 1989, the 
Board declined to reopen a previously denied claim of service 
connection for tuberculosis of the spine.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  There is, 
however, no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Service connection may be granted for tuberculosis if 
manifest to a degree of 10 percent within three years of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The critical piece of evidence is the March 1993 letter from 
Dr. Edwards.  In its entirety, Dr. Edwards' letter stated,

[The veteran] is presently under my care.  
He has a history of treated Pott's 
disease in 1946.  Additionally, he has 
had surgery on the right testicle.  The 
epididymitis was removed and the 
diagnosis of tuberculous epididymitis 
made at the Veterans Administration 
Hospital in Brooklyn, New York.  This 
diagnosis was made within three years of 
his discharge from the service.  

The majority has determined that Dr. Edwards' "opinion" was 
based entirely on the appellant's own recitation of his 
medical history.  The majority found in this regard that the 
factual premise was inaccurate and, thus, the "opinion" was 
not probative.  Dr. Edwards' statement, however, does not 
identify the source of the reported history of the veteran 
being treated for Pott's disease in 1946.  In addition, the 
basis for the other medical statement that a diagnosis of 
tuberculous epididymitis had been made within three years of 
service is not shown.  On its face, this statement must be 
accepted as probative evidence as to the date of onset of the 
claimed tuberculous disease process.  

The majority also noted that the history relied upon by Dr. 
Edwards had been repeatedly rejected by the Board.  It was 
pointed out that, although the record showed retrospective 
recollections of treatment for back pain in 1946, there was 
no competent evidence contemporaneously recording treatment 
for Pott's disease prior to 1951.  The majority concluded 
that the premise of Dr. Edwards' "opinion" was inaccurate 
and the statement could not be accepted as new and material.  
The majority, however, has conducted a merits analysis of the 
evidence in order to challenge Dr. Edwards' statement.  For 
reasons stated hereinbelow, I agree that, ultimately, a 
merits analysis of the entire evidentiary record should be 
undertaken, but it is premature to do so in deciding whether 
evidence is new and material for the purpose of reopening the 
veteran's claim. 

The majority has determined that the statement from Dr. 
Edwards is cumulative of the evidence that was of record at 
the time of the Board's December 1989 decision.  

Where second or third medical statements are involved, the 
Board must make a case-by-case determination as to whether 
each opinion constitutes new and material evidence.  Paller 
v. Principi, 3 Vet. App. 535, 538 (1992).  In Paller, a 
medical opinion submitted by the appellant that independently 
came to the same conclusion as one that had been previously 
considered by the Board was found to be corroborative, rather 
than cumulative.  

In the instant case, the statement from Dr. Edwards opining 
that the veteran had been diagnosed with tuberculous 
epididymitis within three years after service is new in its 
scope and to this extent must be considered to be 
corroborative of the prior medical evidence that opined that 
the veteran had developed a tuberculous disease process 
within three years of service.  

In my opinion, the statement of Dr. Edwards that the veteran 
was diagnosed as having tuberculous epididymitis within three 
years of his discharge from service, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  There must be an emphasis on having a complete 
record to evaluate the veteran's claim.  See Hodge v. West, 
155 F.3d at 1363.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Recently, in a per curiam order, the United States Court of 
Appeals for Veterans Claims directed the parties to an appeal 
to each submit supplemental memoranda addressing what impact, 
if any, the enactment of the Veterans Claims Assistance Act 
of 2000 has on the disposition of an appeal in which VA Board 
had determined that new and material evidence had not been 
submitted.  Patek v. Gober, No. 99-775 (U.S. Vet. App. Jan. 
10, 2001) (per curiam).  Thus, the act potentially could be 
applicable to an attempt to reopen a prior final decision.  

For the reasons expressed, I disagree with the majority's 
holding.  I would find that the evidence submitted is new and 
material and the claim is reopened.  Further, the effect of 
the new law on this claim should be addressed by the RO as 
part of its overall review of the evidentiary record in 
connection with its consideration of the reopened claim of 
service connection.

 



Citation Nr: 9828354	
Decision Date: 09/23/98    Archive Date: 10/01/98

DOCKET NO.  94-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  

In April 1977, September 1980, February 1982, December 1985 
and December 1989, the Board of Veterans' Appeals (Board), on 
each occasion, denied service connection for tuberculosis of 
the spine; the latter four dispositions, in each instance, 
predicated denial on the non-submission of new and material 
evidence.  

This case is before the Board on appeal from a December 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  A hearing was 
held before a hearing officer at the RO in July 1995, and the 
hearing officer's decision was entered in January 1996.  Most 
recently, a hearing was held in April 1998 in Washington, 
D.C., before the undersigned Member of the Board.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that the totality of the evidence in his 
VA claims folder is sufficient to demonstrate that his 
tuberculosis of the spine originated in service.  He 
contends, in essence, that evidence submitted since the last 
related Board denial of service connection for tuberculosis 
of the spine in December 1989 is both new and material.  In 
addition, he appears to aver, with respect to any recently 
re-submitted physicians statements, that, to any extent that 
they may have been previously legally inadequate to provide a 
basis on which to grant service connection for tuberculosis 
of the spine, they must now be seen as legally sufficient 
therefor in accordance with Hanson v. Derwinski, 1 Vet. App. 
512 (1991).  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence received since 
December 1989, relative to his claim for service connection 
for tuberculosis of the spine, is not new and material and 
that, therefore, such claim is not reopened.  


FINDINGS OF FACT

1.  In April 1977, September 1980, February 1982, December 
1985 and December 1989, the Board, on each occasion, denied 
service connection for tuberculosis of the spine.

2.  The additional evidence received since the December 1989 
Board denial of service connection for tuberculosis of the 
spine is, in its entirety, either duplicative of, or 
cumulative to, previously submitted evidence.  


CONCLUSION OF LAW

Evidence received since the December 1989 Board denial of 
service connection for tuberculosis of the spine is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  The December 1989 Board 
denial of service connection for tuberculosis of the spine is 
final, based upon the evidence then of record.  38 U.S.C.A. 
§ 7104 (West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the 
December 1989 Board decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), [n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

In denying service connection for tuberculosis of the spine 
in April 1977, the Board, after noting that tuberculosis of 
the spine was initially manifested in 1950, determined that 
tuberculosis of the spine was neither incurred in nor 
aggravated by service.  Evidence in the Boards possession in 
April 1977 included the veterans service medical records, 
which are negative for any reference to tuberculosis.  Also 
in the Boards possession in April 1977 were records 
pertaining to treatment, including surgery, rendered the 
veteran by VA in the early 1950s; the records reflect that 
the veteran developed.tuberculosis of the spine in 1951, 
and that fusion surgery involving the dorsal segment of the 
spine was performed in September 1953 in response to a 
preoperative diagnosis of tuberculosis of the dorsal 
vertebrae.  In the Boards possession as well in April 1977 
was a January 1974 statement from Peter A. Fauci, M.D., 
wherein the physician indicates that he initially saw the 
veteran for low back pain in December 1946, which complaint 
persisted through 1951 when the veteran was treated under VA 
auspices.

When service connection for tuberculosis of the spine was 
most recently denied by the Board, in December 1989, on the 
basis of non-submission of new and material evidence, the 
record in VAs possession at that time consisted of items of 
evidence, some of which were in the Boards possession in 
April 1977, including (1) a March 1954 statement from P. A. 
Prince, M.D., wherein the physician indicates that the 
veteran had been treated for severe back pain by another 
physician, Dr. Marcellus Goff, from September 1946 through 
December 1948; (2) a duplicate copy of the January 1974 
statement from Dr. Fauci referred to above which was in the 
Boards possession in April 1977; (3) an April 1981 statement 
from Arthur H. Sadler, M.D., wherein the physician observed 
that, based on his perusal of items of evidence he had 
reviewed to include those related to pertinent treatment 
rendered the veteran by Dr. Fauci, it appear[ed] clear that 
the [veterans] condition [presumably, tuberculosis of the 
spine] is service-connected.; and (4) the second page of a 
January 1984 statement from Stanley Hoppenfeld, M.D., which 
statement, in full, reflects that the veteran was found to 
have tuberculosis of the spine by Dr. Fauci in 1947, in 
response to which such physician had prescribed medications 
to combat the veterans tuberculosis and that, therefore, he, 
i.e., Dr. Hoppenfeld, believe[d] that the veteran had 
evidence of tuberculosis within three years after he was 
discharged from service.

Evidence added to the record since December 1989 consists, in 
part, of duplicate copies of items (1), (2), (3) and (4), as 
enumerated in the Boards discussion in the preceding 
paragraph.  The remaining item of recently received evidence 
is a photostatic copy of an October 1979 item of 
correspondence from Peter A. Fauci, M.D., which appears not 
to have previously been in VAs possession, wherein the 
physician indicates that, after he saw the veteran for 
problems including back pain in 1946, a tuberculin test 
was positive; Dr. Fauci adds that, after a diagnosis of 
tuberculosis of the spine had been made by VA, he (i.e., 
Dr. Fauci) continued to treat the veteran for such condition.  
In July 1995 and in April 1998, the veteran was afforded 
personal hearings at the RO and before the Board, 
respectfully.  The transcripts pertaining to the hearings are 
of record, and the substance of the veterans testimony is 
reflected in the Contentions section hereinabove.  

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for 
tuberculosis of the spine, the Board has determined that the 
evidence added to the record since December 1989 is not new 
and material.  In this regard, the Board is constrained to 
point out that the above-cited recently received copies of 
the evidence designated above as enumerated items (1), (2), 
(3) and (4) are duplicates of evidence previously in VAs 
possession.  As such, these items are, in accordance with the 
pertinent aspect of 38 C.F.R. § 3.156(a) quoted above, not 
new and material.  To be sure, the remaining item of 
recently received evidence, the October 1979 statement from 
Peter A. Fauci, M.D. (wherein he indicates that, after he saw 
the veteran for problems including back pain in 1946, a 
tuberculin test was positive and that he continued to treat 
the veteran for tuberculosis of the spine after VA had 
diagnosed the same), is, clearly, new.  However, such item 
of evidence conveys information which is nearly identical to 
that contained in the January 1984 statement from Dr. 
Hoppenfeld (which reflected that the veteran was found to 
have tuberculosis of the spine by Dr. Fauci in 1947, in 
response to which such physician had prescribed him 
medications to combat the tuberculosis).  As such, the 
October 1979 item from Dr. Fauci, in accordance with the 
pertinent aspect of 38 C.F.R. § 3.156(a) quoted above, is 
cumulative to the January 1984 statement from Dr. 
Hoppenfeld, rendering it not new and material.  

The Board would, at this point, emphasize that it is aware, 
based on the veterans testimony at his July 1995 and April 
1998 personal hearings, that he is of the view personally 
that his tuberculosis of the spine is traceable to his period 
of service.  However, while the Board is sensitive to the 
veterans opinion in this regard, it would respectfully point 
out that he is, as a lay person, not competent to provide an 
opinion which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Finally, the Board has 
not overlooked the above-noted assertion lodged by the 
veteran to the effect that any recently re-submitted 
physicians statements, even if previously legally inadequate 
to provide a basis on which to grant service connection for 
the condition at issue on appeal, must now, however, be seen 
as legally sufficient therefor in accordance with the 
reasoning advanced by the United States Court of Veterans 
Appeals in Hanson v. Derwinski, 1 Vet. App. 512  (1991) 
(treating physicians opinion linking a disability with 
service deemed adequate to warrant service connection 
therefor, where such opinion is supported by evidence and 
where there is no other expert medical opinion of record).  
However, given the rationale advanced hereinbelow, the Board 
is of the opinion that the clinical context in Hanson is 
wholly distinguishable from that which inheres in the appeal 
at bar.  In this regard, the appellant in Hanson had 
submitted a lay statement from a former service comrade 
bearing on the appellants bizarre behavior in service, on 
the basis of which statement, in part, a VA physician had 
expressed an opinion relating a particular disability to the 
appellants period of service.  In the appeal at bar, though, 
in contrast to the circumstances incident in Hanson, the 
record is devoid of any evidence (whether clinical or in lay 
statement form) bearing on the potential presence of 
tuberculosis during the veterans period of service.  
Further, unlike in Hanson, countervailing medical evidence is 
of record, given the above-addressed VA clinical evidence 
(the report of the veterans VA hospitalization from March 
1953 to March 1954) reflecting that the veteran 
developed.tuberculosis of the spine in 1951.  In light of 
the foregoing reasoning, then, the Board is of the view that 
the veterans reliance on Hanson to argue for a favorable 
resolution of the appeal (or, indeed, to now render the 
previously submitted physicians statements new and 
material in character) is untenable.

Given the foregoing observations, then, it is concluded that 
no item of new and material evidence, in accordance with 
the above-cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veterans attempt to reopen 
his claim for service connection for tuberculosis of the 
spine.  Therefore, such claim is not reopened. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
tuberculosis of the spine is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
